Citation Nr: 9930385	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran had verified active duty from October 1959 to 
September 1961, and from January 1991 to June 1991.  The 
evidentiary record suggests that he has been 

affiliated with the Puerto Rico National Guard from 1970 to 
the present, but any dates of active duty/active duty for 
training have not been verified.

This case comes before the Board from a rating decision 
rendered by the San Juan, Puerto Rico, RO.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
causal link between his currently manifested back condition 
and any inservice injury or disease during active duty or 
injury during inactive duty for training.


CONCLUSION OF LAW

The claim for service connection of a back condition is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131 (West 1991), 5107 
(West 1998); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).


Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran contends that his current back disability is the 
result of an injury he sustained on active service.  
Specifically, he avers that he injured his back in September 
1987 while lifting a trailer in order to unhook it properly 
from a truck, and that this condition was aggravated during 
his recall to active duty in 1991.  To this end, he has 
provided competent medical evidence that he currently suffers 
from a back disability, described in May 1997 as left L5-S1 
herniated nucleus pulposus (HNP) with clinical bilateral L4, 
and right L5-S1, lumbar radiculopathy with myositis.  In 
addition, the veteran's assertions of inservice injury and 
subsequent aggravation are sufficient for the purpose of well 
grounding his claim.  Nonetheless, he has not presented 
competent medical evidence of an etiological link, or nexus, 
between his currently diagnosed back condition and active 
service.

The claims file contains both service medical and VA 
treatment records.  It appears that, in 1993, the veteran was 
referred by the military to VA Medical Center (MC) for 
treatment of his back condition.  In addition, a statement of 
medical examination 

and duty status, dated in April 1993, reveals that the 
veteran did, in fact, sustain an injury to his back in 
September 1987 while on active duty, which the service 
department has determined occurred in the line of duty.

These records show that the veteran initially presented with 
complaints of back pain in November 1987, giving a history of 
heavy lifting two months prior.  In January 1988, a computed 
tomography (CT) scan was done, the results of which revealed 
clinical findings of right lateral and ventro-lateral L5-S1 
HNP with nerve root involvement.  Reports of quadrennial 
medical history and examination, dated in May 1988, further 
show complaints of recurrent back pain and findings of HNP, 
L5-S1, asymptomatic, and mechanical low back pain.  In August 
1991, service medical records show an assessment of lower 
back pain with L5-S1 HNP shown by CT scan.  The entry does 
not provide a date whereby these clinical findings could be 
located, nor is any report of the referenced CT scan of 
record.  A later entry the same month indicates the veteran 
was improving with treatment.  Following this, the next 
earliest indication of back problems is an entry dated in 
February 1993, in which the veteran reported a worsening of 
his back problem after taking part in a physical readiness 
test in September 1992.  A CT scan was again conducted.  The 
examiner recorded the following impression:

L5-S1 central and left paracentral 
herniated disc.  Additional ill-defined 
intermediate density material is noted 
obliterating portions of the right 
lateral recess in the area of a known 
disc diagnosed on 1988 and probably 
representing residual disc material.

In March 1993, the veteran was hospitalized at VAMC for 
further treatment and diagnostics.  These records reveal 
initial impression of lower back pain, rule out left L5 
radiculopathy, L5-S1 herniated disc, and old right L5 
radiculopathy by history; clinical findings of left L5 
radiculopathy by electromyographic (EMG) study; and discharge 
diagnoses of low back pain, left L5 radiculopathy, and L5-S1 
herniated disc.  An entry dated in October 1993 shows 
continuing complaints of and treatment for this problem.  A 
profile precluding the veteran from performing sit-ups, 
running, and pushups is dated April 1995.


The May 1997 VA examination report reveals a diagnosis of 
left L5-S1 HNP by CT scan with clinical bilateral L4, and 
right L5-S1 lumbar radiculopathy with myositis. However, with 
regard to this report, no current clinical reports are of 
record and, in the part of the report titled 
"Diagnostic/Clinical Test Recommended or Results," the 
notation is "Not applicable."  In response to the RO's 
question, and after review of the entire claims file, the 
physician opined that the veteran's current back condition is 
not related to the September 1987 back injury.  The Board 
notes, however, that the physician appears to have based his 
opinion, at least in part, on a history recorded as given by 
the veteran of an injury occurring before the September 1987 
injury.  There are no records of this injury in the claims 
file. 

The Board notes that not all of the veteran's dates of active 
service or of active duty for training have been verified.  
However, it can be gleaned from service personnel documents 
that, in addition to his active service from October 1959 to 
September 1961 and from January 1991 to June 1991, he served 
on active duty from July 1987 to January 1991 and, possibly, 
from June 1991 to October 1992.  No discharge physical is of 
record from these potential periods of active duty.  However, 
reports of medical history and examination conducted in 
September 1990, before the veteran was recalled to active 
duty for the Persian Gulf War, show neither complaints of 
back pain nor findings of any back defects, abnormalities, or 
diagnoses.  Similarly, while an April 1991 report of medical 
history for redeployment notes complaints of chronic back 
pain, the report of medical examination evidences no defects, 
abnormalities, diagnoses, or any other findings concerning 
the back.

Further assuming, again without finding, that the veteran was 
on active service until October 1992, as the service 
personnel documents imply, the Board notes that it is not 
until March 1993-five months following the veteran's assumed 
discharge from his latest assumed period of active service-
that the medical evidence of record presents a diagnosis of a 
back disability corroborated by clinical findings.  And, it 
is not until July 1994-nearly two years following the 
assumed October 1992 

discharge-that the veteran claimed service connection for 
this disability.  Thus, unlike the situation in Hampton v. 
Gober, the presence of a disability and the causal link 
between such disability and inservice injury or disease, are 
not here provided by the service medical records.  10 Vet. 
App. 481 (1997).  The Board further notes that the March 1993 
diagnosis follows, by more than five years, the last 
diagnosis of a back condition corroborated by clinical 
findings during an assumed period of active service or that 
may be linked to an injury that may have been sustained 
during a period of active duty for training.

The veteran has averred that the symptoms he experiences now 
are the same as those he experienced in service.  Yet, the 
Board notes that competent medical evidence is still required 
to etiologically relate the veteran's current back disability 
to his inservice and post-service complaints and symptoms.  
Savage v. Gober, 10 Vet. App. 489 (1997) (notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology and "noting" during service with respect to 
both hip and back conditions, medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms).

The evidentiary record presents no other medical evidence or 
opinions affirmatively linking the veteran's current back 
disability to any period of active service or active duty for 
training.  In brief, the veteran has not provided competent 
affirmative medical evidence of a causal relationship between 
his currently diagnosed back condition and a back condition 
diagnosed and treated during a period of active service or 
one of active duty for training.

The veteran has presented his own statements regarding the 
cause of his current back disability.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his back condition or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).


As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
back disability and his active service, his claim for service 
connection for a back condition is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, 7 Vet. App. at 506.

As indicated above, the veteran's dates of active duty and/or 
active duty for training have not been verified.  The RO did 
request this information, to no avail.  However, it does 
appear that the Puerto Rico National Guard did forward copies 
of the veteran's service medical records, including records 
of treatment from the VAMC, to which it had referred the 
veteran in 1993.  In addition, copies of modification orders 
indicate the veteran had been ordered to active duty from 
July 1987 through October 1992.  It is further noted that a 
DD Form 214 indicates that the veteran was recalled to active 
duty from January 1991 to June 1991.  The Board therefore, 
has assumed, without finding, that the veteran served on 
active duty from July 1987 to October 1992, and that his 
state service was federalized during the period of time from 
January 1991 to June 1991.  Nonetheless, for reasons detailed 
fully above, in this decision, even assuming the periods of 
active duty implied in the relevant service personnel 
documents, the Board cannot find the veteran's claim well-
grounded without competent evidence of a nexus to bridge the 
gap in time from October 1992 to March 1993, when the medical 
evidence first shows the veteran as diagnosed with a back 
disability that is corroborated by clinical findings.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case (and 
its supplemental statement of the case), which informed the 
veteran of the reasons his claims had been denied.  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).



ORDER

Entitlement to service connection for a back condition is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

